Citation Nr: 1714983	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for hemorrhoids, currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1975 to July 1996.  The military occupational specialty listed on his DD 214 was Cannon Crewmember.  His awards and decorations included four Army Commendation Medals, four Army Achievement Medals, six Army Good Conduct Medals, a National Defense Service Medal, a Noncommissioned Officer's Professional Development Ribbon with a Numeral Three, an Army Service Ribbon, four Overseas Services Ribbons, An Expert Marksmanship Qualification Badge with Grenade Bar, a Sharpshooter Marksmanship Qualification Badge with Rifle Bar, and a Drill Sergeant Identification Badge.  The Board sincerely thanks him for his honorable service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran first applied for service connection for hemorrhoids in August 2002.  This claim was granted in February 2003 (effective August 19, 2002) and the disability was assigned a noncompensable rating.  In May 2009, the Veteran claimed that his hemorrhoids had worsened since his initial service connection rating, which initiated the claim on appeal before the Board.  

The Veteran requested a videoconference Board hearing in September 2014.  In correspondences dated January and November 2015, the Veteran informed VA that he wished to withdraw his requests to testify before a Veterans Law Judge.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

Throughout the appeal period, the Veteran's hemorrhoids manifested in, at most, mild or moderate symptomatology; and the preponderance of the evidence is against a finding that his hemorrhoids are large or thrombotic, irreducible, with frequent recurrences or persistent bleeding with secondary anemia or with fissures.



CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requirement for increased rating claims is generic notice, that is, notice of the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims in a July 2009 letter, which explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Pertinent postservice treatment records are associated with the Veteran's claims file.  The RO arranged for hemorrhoid examinations in May 2010 and February 2014.  The Board finds that, cumulatively, these examinations and the medical opinions are adequate for rating purposes as the VA examiners and the medical opinion providers reviewed the record and noted the history of the disability.  The VA examiners conducted thorough examinations of the Veteran with notation of all clinical findings necessary for a proper determination in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that the record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  However, the evidence and record does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal.  Records from July 2013 how that the Veteran made SSA disability claims for bone spurs of the neck, a low back condition, burning sensation of the right hand, and knee conditions that are unrelated to his hemorrhoids.  As such, no additional SSA records need to be obtained.  See Golz v.Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. at § 4.3. 

C. Rating Criteria for Hemorrhoids

A noncompensable evaluation is warranted where the hemorrhoids (internal and/or external) are mild or moderate.  38 C.F.R. § 4.114 Diagnostic Code 7336. 

A 10 percent evaluation is warranted where the hemorrhoids (internal and/or external) are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id. 

A 20 percent evaluation is warranted where there are hemorrhoids (internal and/or external) with persistent bleeding and with secondary anemia, or with fissures.  Id.

II. Factual Background

In May 2009, the Veteran made a claim for an increased rating for his noncompensable service connected hemorrhoids, and he reported that his condition has worsened.  In the June 2010 notice of disagreement, the Veteran argued that his current hemorrhoid disability was improperly rated as noncompensable.  In the June 2014 VA Form 9, the Veteran again disagreed with the noncompensible rating for his service connected hemorrhoids, stating that he had symptomology that warranted a 10 percent rating.

The Veteran underwent a hemorridectomy in December 1997.  In a January 2003 VA examination, the Veteran was noted as having a history of hemorrhoids and undergoing a corrective surgery to resolve same.  The Veteran denied pain and reported minimal bleeding related to his hemorrhoids.  The VA examiner found that the Veteran was postoperatively asymptomatic.  Upon examination, the VA examiner did not find fissures, anemia, bleeding, or hemorrhoids (internal or external).

In a May 2009 VA primary care note, the Veteran was noted as having a rectal bleed that was treated with a hydrocortisone suppository.  A July 2009 VA surgery pre-operative note for an elective colonoscopy noted that the Veteran presented with occasional and painless bright red blood per rectum.  A nursing note for this same procedure marked that there were "no problems noted" for the bowel.  A VA diagnostic study report, that followed the colonoscopy, noted that internal hemorrhoids that were observed were the probable site of the Veteran's recent bleeding.  The Veteran was diagnosed as having a grade II internal hemorrhoid.    

In a December 2009 VA primary care follow up, the Veteran reported past rectal bleeding and undergoing a corrective hemorrhoid surgery.  The medical provider noted that the course of treatment would be hydrocortisone suppositories.  A January 2010 VA orthopedic surgery record noted that the Veteran had GI symptoms of hemorrhoids.  The following month, a VA medical consultation record noted that Veteran attributed a small volume of bright red blood per rectum to his hemorrhoids.  

In a May 2010 VA examination, the Veteran reported that his rectal bleeding began in 1980.  He experienced severe rectal bleeding in 1997 which lead him to undergo two corrective procedures.  He reported that he experienced bleeding "off and on" since 1997, and that he is currently using suppositories.  The VA examiner did not find a history of rectal or anal trauma, and noted an occasional history of rectal bleeding.  Upon physical examination, the VA examiner did not find hemorrhoids or anorectal fistula.  He diagnosed the Veteran with hemorrhoids.  He concluded that the Veteran's hemorrhoids had no effect on his occupation or on his usual daily activities.  

In VA records from June 2010 to February 2013, medical providers noted that the Veteran had a past history of rectal bleeding and hydrocortisone suppository treatment.  In June 2010, the Veteran complained that he experienced pain in his rectum, but denied bleeding.  However, in a primary care nursing note from this month, the Veteran complained of rectal pain and bleeding.  In a September 2011 VA primary care note, the Veteran reported that he experienced occasional hemorrhoids.  In a May 2013 VA primary care note, the Veteran was assessed as having a rectal bleed.  

In the February 2014 VA examination, the Veteran reported that since leaving service his hemorrhoid condition has worsened.  He underwent corrective procedures in 1997, but reported that one to two years afterwards symptoms of hemorrhoid swelling, bleeding, and discomfort returned.  The VA examiner noted that the Veteran's treatment included continuous medication.  Upon examination, the VA examiner found that the Veteran's hemorrhoid symptoms were mild to moderate with persistent bleeding.  He found small to moderate hemorrhoids, and noted that there was no rectal bleeding, and that the internal hemorrhoids were tender upon digital rectal examination.  The VA examiner noted that the Veteran did not have any external hemorrhoids but also noted small or moderate external hemorrhoids.  Giving the Veteran the benefit of the doubt, the Board finds that this statement demonstrated that the VA examiner did indeed find that the Veteran had external hemorrhoids.  The VA examiner reported that the hemorrhoids' impact on the Veteran's ability to work, as reported by the Veteran, was the inability to perform the physical functions of a boot camp drill instructor/hog plant laborer due to rectal discomfort.  The VA examiner tested the Veteran for anemia, and found there were no significant diagnostic test findings or results.  He concluded that the Veteran had mild to persistent bleeding due to hemorrhoids. 

In the June 2014 VA Form 9, the Veteran claimed that he had both internal and external hemorrhoids that bled on a regular basis.  He claimed that his bleeding should be considered frequent bleeding for rating purposes.  He continued that the hemorrhoids were both thrombotic and irreducible, and that they frequently reoccurred.  He did not believe that his hemorrhoids improved after his 1997 corrective surgery.  

In September 2014, the Veteran underwent a colonoscopy at a VA medical center.  The colonoscopy showed, in part, that the Veteran had internal hemorrhoids.  
In a November 2014 VA primary care follow up note, the Veteran denied external bleeding, and he was noted as having internal hemorrhoids.  VA primary care notes from August 2015 and 2016 noted that the Veteran had internal hemorrhoids, and a past medical history of rectal bleeding and corrective surgery for hemorrhoids.  

III.   Analysis

Based on the foregoing, the Board finds that the preponderance of the competent medical and lay evidence is against a finding that an increased rating for the Veteran's hemorrhoids is warranted, as his hemorrhoids have not been described as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Instead, they have been described as manifested by mild or moderate in symptomatology.  

In order to be eligible for a 10 percent rating, hemorrhoids must have symptoms of being large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The medical record shows that while Veteran did have internal and external hemorrhoids during the appeal period, they were not noted by medical care providers as large, thrombotic, irreducible, or with excessive redundant tissue, evidencing frequent recurrences.  The February 2014 VA examiner noted that the Veteran had small to moderate external hemorrhoids, while the May 2010 VA examiner did not find any hemorrhoids.  The Board notes that much of the record generally notes the treatment of the Veteran's hemorrhoids (with hydrocortisone suppositories) in addition to noting a past history of rectal bleeding.  However, the Veteran was noted as experiencing occasional hemorrhoids in September 2011, and on a few occasions presented with rectal bleeding.  Although the Veteran has reported that his hemorrhoids were thrombotic and irreducible, reoccurred frequently, and frequently bled, both VA examiners (upon physical examination of the Veteran) both concluded that his hemorrhoid symptoms were qualitatively mild to moderate.  As such, the Veteran is not entitled to an increased rating of 10 percent.

In order to be eligible for a 20 percent rating, hemorrhoids must have symptoms of persistent bleeding with secondary anemia, or with fissures.  The Veteran was found by the May 2010 VA examiner to have an occasional history of rectal bleeding.  However, while the February 2014 VA examiner found that Veteran's had symptoms were mild to moderate; he noted the symptom of persistent bleeding.  Persistent bleeding is one criterion for the 20 percent rating; however, it must be expressed with secondary anemia, or with fissures.  The VA examiner conducted a test for anemia, and noted that there were no significant diagnostic test findings or results.  Upon a rectal examination, the February 2014 VA examiner only specifically noted internal hemorrhoids.  Notably, the May 2010 VA examiner did not find fistula.  Taken together, the Board finds that these records demonstrate that the Veteran's hemorrhoids did not express secondary anemia and/or fissures during the appeal period.  While the record does show that the Veteran did present to medical providers with rectal bleeding approximately four times throughout the appeal period, even giving him the benefit of doubt, a 20 percent rating is not for consideration as he was not found to also have secondary anemia or fissures.  As such, the Veteran is not entitled to an increased rating of 20 percent. 

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran is competent to report his symptoms such as observing blood, experiencing pain, and the frequency of his hemorrhoid related symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  However, the Veteran has not been shown to be competent to determine that his hemorrhoids are thrombotic and irreducible.  As such to the extent that his lay statements assert that his hemorrhoids are thrombotic and irreducible, they are not competent evidence in support of his claim.  

The preponderance of the evidence is against the claim for an increased rating for hemorrhoids as the criteria for a compensable rating have not been met. Accordingly, the Board finds that a higher than noncompensable rating is not warranted.

IV.   Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his hemorrhoids to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for a higher rating for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's symptoms for hemorrhoids (i.e., bleeding and pain) are contemplated within - while not all specifically noted in -the rating schedule for evaluating hemorrhoids.  In other words, the Veteran does not experience any symptomatology of his hemorrhoids that is not already encompassed or covered in the Rating Schedule.

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for hemorrhoids.

V.   Total Disability Based on Individual Unemployability

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has not expressly claimed that his service-connected hemorrhoids rendered him unemployable.  The May 2010 VA examiner found that the Veteran's hemorrhoids did not have an effect on his usual occupation, working at a packing company.  The February 2014 VA examiner noted that the Veteran reported that his symptoms impacted his ability to work in that the Veteran reported that his hemorrhoids prevented him from performing the physical functions required in his previous positions as a boot camp drill instructor for adolescents and as a hog plant laborer.  However, there is nothing in the record, including the Veteran's statements, to suggest that he is unable to perform all types of gainful employment due solely to his hemorrhoids.  Significantly, the May 2010 examination notes that the Veteran retired from work in 1996 on the basis that he was "[e]ligible by age or duration of work."  Therefore, the Board finds the matter of entitlement to a total rating based upon individual unemployability is not raised in the context of this claim. 



ORDER

A compensable rating for hemorrhoids during the appeal period is not warranted.  




____________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


